Fourth Court of Appeals
                                            San Antonio, Texas

                                       MEMORANDUM OPINION
                                                No. 04-19-00219-CV

              IN RE ACADEMY, LTD. DBA ACADEMY SPORTS AND OUTDOORS

                                         Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Sandee Bryan Marion, Chief Justice 2
                    Irene Rios, Justice
                    Beth Watkins, Justice

Delivered and Filed: May 22, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 9, relator filed a petition for writ of mandamus. After considering the petition,

this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM




1
 This proceeding arises out of Cause Nos. 2017CI23341; 2018CI14368; 2018CI23302; 2018CI23299, styled Robert
Braden v. Academy, Ltd. d/b/a Academy Sports + Outdoors and Chancie McMahan, et al. v. Academy, Ltd. d/b/a
Academy Sports + Outdoors, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Karen
H. Pozza presiding.
2
    Chief Justice Marion dissents to the denial without requesting a response.